MEMORANDUM **
James Leon Stanberry appeals his conviction, following a jury trial, for bank fraud and possession of stolen mail, in violation of 18 U.S.C. §§ 1344, 1708. We have jurisdiction over this appeal under 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion to sever under Federal Rule of Criminal Procedure 14, United States v. Mayfield, 189 F.3d 895, 899 (9th Cir.1999), and we affirm.
The district court did not abuse its discretion in denying the severance motion. Stanberry’s defense and that of his co-defendant were not mutually antagonistic to the degree that severance was required. See United States v. Throckmorton, 87 F.3d 1069, 1072 (9th Cir.1996) (holding that mere antagonism and finger pointing between co-defendants is not enough to require severance under Rule 14).
To the extent that there was any prejudice caused by the joint trial, the district court cured it by admonishing the jury at the outset of trial and again after closing arguments to consider the evidence as to each defendant separately. See United States v. Nelson, 137 F.3d 1094, 1108 (9th Cir.1998) (stating that “the risk of prejudice posed by joint trials can be cured by proper jury instructions”).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.